FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LANA K. WILLIAMS,                                No. 15-15188

              Plaintiff-Appellant,               D.C. No. 1:14-cv-01135-LJO-SKO

 v.
                                                 MEMORANDUM*
MADERA SUPERIOR COURT; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Lana K. Williams appeals pro se from the district court’s judgment

dismissing her action alleging claims arising from state court probate proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed for lack of jurisdiction Williams’

claims regarding the state probate proceedings because, under the probate

exception, federal courts lack jurisdiction over probate matters. See Marshall v.

Marshall, 547 U.S. 293, 311-12 (2006).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Williams’ state law malpractice and fraud claims

because Williams failed to state a federal claim. See Ove v. Gwinn, 264 F.3d 817,

821, 826 (9th Cir. 2001) (setting forth standard of review; “[a] court may decline to

exercise supplemental jurisdiction over related state-law claims once it has

dismissed all claims over which it has original jurisdiction” (citation and internal

quotation marks omitted)).

      AFFIRMED.




                                           2                                     15-15188